        Case 2:21-cv-01549-LMA-JVM Document 1 Filed 08/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

JUSTIN TATE                                                           CIVIL ACTION

VERSUS                                                                NO. 2:21-CV-1549

UNUM LIFE INSURANCE COMPANY OF AMERICA


                                          COMPLAINT

     The Complaint of Justin Tate respectfully alleges:

1.      This is a claim for ERISA long term disability benefits and life insurance waiver of

        premium benefits.

2.      This Court has jurisdiction and venue under 29 U.S.C. Sec. 1001, et seq.; 29 U.S.C. Sec.

        1132(e)(1)(2).

3.      Plaintiff, Justin Tate, of lawful age and a resident of New Palestine, Indiana is a plan

        participant and beneficiary of an ERISA plan created by his employer, New Centaur, LLC

        and an insured participant of a group disability policy issued by Unum Life Insurance

        Company of America.

4.      Defendant, Unum Life Insurance Company of America (“Unum”), is a foreign

        corporation, doing business in Louisiana.         Upon information and belief, Unum is

        incorporated in Portland Maine, and its principal place of business is in the state of Maine.

        Defendant may be found in this district.

5.      Unum issued a group long term disability policy and a group life insurance policy, insuring

        the employees of New Centaur, LLC. Plaintiff is a beneficiary and insured under the

        policies.




                                                   1
      Case 2:21-cv-01549-LMA-JVM Document 1 Filed 08/16/21 Page 2 of 3




6.    ERISA mandates that all plan administrators discharge their duties in the interest of plan

      participants and beneficiaries. 29 U.S.C. § 1104(a)(1).

7.    Plaintiff has a history of glioma and suffers from a debilitating seizure disorder with

      migraines that prevents him from performing gainful employment. He suffers from

      debilitating seizures, migraines, poor memory, altered consciousness, and fatigue. He is

      unable to work reliably and predictably due to his seizure disorder.

8.    Plaintiff filed a claim for disability benefits with the Plan because his medical condition

      precluded him from continuing to perform the duties of his job on a fulltime basis. His

      medical condition also prevents him from performing the duties of alternative occupations.

9.    Plaintiff is disabled under the terms of the disability policy and life insurance policy issued

      by Unum.

10.   Unum wrongfully denied Plaintiff benefits he is entitled to under terms of the disability

      policy and the life insurance policy.

11.   Plaintiff appealed the denials, but Unum upheld its previous decisions.

12.   Unum has wrongfully denied Plaintiff’s claim for long term disability benefits and life

      insurance waiver of premium benefits.

13.   Unum’s denials are based on insubstantial evidence and are arbitrary and an abuse of any

      purported discretionary authority.

14.   Plaintiff has exhausted his administrative remedies and now files this suit to reverse

      Unum’s denial of benefits.

15.   Unum has abused any purported discretionary authority by wrongfully denying Plaintiff’s

      claim for disability benefits.




                                                2
      Case 2:21-cv-01549-LMA-JVM Document 1 Filed 08/16/21 Page 3 of 3




16.   Unum administered Plaintiff’s claim with an inherent and structural conflict of interest as

      Unum is liable to pay benefits from its own assets to Plaintiff, and each payment depletes

      Unum’s assets.

17.   As a routine business practice, Unum uses the appeals process to support initial benefit

      denials rather than to review impartially whether it should reverse appealed denials.

18.   Plaintiff has been denied the benefits due to him under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

19.   Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

20.   Defendants’ denials has required Plaintiff to hire attorneys to represent his in this matter to

      recover benefits due to his under the Plan.


      WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

      1.      For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

              post-judgment interest;

      2.      For all reasonable attorney fees;

      3.      For costs of suit; and

      4.      For all other relief as the facts and law may provide.



                                                      Respectfully submitted,

                                                      /s/ Reagan Toledano
                                                      Willeford & Toledano
                                                      Reagan L. Toledano (La. 29687)
                                                      201 St. Charles Avenue, Suite 4208
                                                      New Orleans, Louisiana 70170
                                                      Phone: (504) 582-1286;
                                                      Fax: (313) 692-5927
                                                      rtoledano@willefordlaw.com


                                                  3
